2022Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed April 1st, 2022. In the Response, submitted June 24th, 2022, claims 1, 3-4, 8-10, 12-14, 16 and 18-19 were amended and no new matter was added. Therefore, claims 1-20 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on June 24th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 8-9 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered and have been individually addressed herein.
	On page 8 of the Response, the Applicant submits “Independent claim 9 has been amended to more clearly recite the features of the invention to include ‘user interface of a plurality of user’ rather than the users themselves and to also specific that the plurality of merchants are configured to interface with the user interface of the delivery exchange provider, but are not themselves a component of the claimed invention”.  In view of the amendments to claim 9, the Examiner has withdrawn the §101 rejection of claims 9-15 for encompassing a human organism.
	
	On page 9 of the Response, the Applicant submits “By incorporating the specific features of the claimed mechanism through the user interface that prevents users from abandoning accepted deliveries (i.e., the existing delivery) in favor of accepting a new delivery that may offer a higher fee, independent claims 1, 9, and 16 are thereby limited to a specific process and system for automatically prohibiting a user from accepting a new delivery until the existing delivery is transferred to another user. When considered as a whole, independent claims 1, 9, and 16 are directed to a patentable technological mechanism that is an improvement over the existing, central dispatcher/managing entity techniques. The claims recite narrowly focused and specific limitations designed to achieve an improved technological mechanism over conventional industry practices. Therefore, claims 1, 9, and 16 are not directed to an abstract idea”.
	The Examiner respectfully disagrees that the independent claims are not directed to an abstract idea and that the independent claims reflect an improvement to a technology. As submitted by the Applicant above, the independent claims are directed towards enabling users (delivery service providers) to exchange assigned deliveries with other users and prohibiting/preventing a user from accepting a new delivery (that may offer a higher reward) until an existing assigned delivery is transferred. Such features for offering new delivery assignments to delivery service providers and setting conditions under which the delivery service providers may accept a new, paid delivery assignment recite concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)). The independent claims implement this commercial interaction with a plurality of user interfaces, communication interfaces, and steps for automatically performing abstract idea in a generic computing environment; however, the claims do not reflect an improvement to a technology or computer. The independent claims, at best, reflect an improvement to the abstract idea itself. The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)).
	Furthermore, the plurality of user interfaces, communication interfaces, and steps for automatically allowing or prohibiting delivery exchanges are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (MPEP 2106.04(d)(I)).
	
Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 9 of the Response concerning the 35 U.S.C. § 112 rejection of claims 9-15 have been fully considered and are found to be persuasive. In view of the amendments to claims 9, the §112 (b) rejection of claims 9-15 have been withdrawn. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-12 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered but are moot in view of the amended rejection that may be found starting on page 20 of this final office action.

	On pages 9-12 of the Response, the Applicant submits that the prior art of record, namely Drayton, Davis, Bell, does not teach the amended claim features, including the features directed towards prohibiting users from accepting new deliveries until the user transfers an existing delivery to another user. In view of the amendments to the claims, the Examiner has set forth an amended §103 rejection for claims 1-20 that may be found starting on page 20 herein.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the delivery exchange provider”. There is a lack of antecedent basis in the claim for this limitation. Thus, claims 16 and 17-20, by virtue of dependence, are rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “the delivery exchange service provider”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 
Step 1
	In this instant case, claims 1-8 and 16-20 are directed to a method (i.e. a process), and claims 9-15 are directed to a system (i.e. a machine), Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recites steps that, under their broadest reasonable interpretations, cover certain methods organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites in part:
Receiving […] a notification from at least one merchant indicating an availability of a new delivery of a parcel to a recipient […]; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

Comparing […] a fee for the new delivery to a fee for an existing delivery;
This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

Upon determining that the fee for the new delivery is more than the fee for the existing delivery, selecting, from a menu […] an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user; upon determining that the second user is available to receive the transfer, accepting the new delivery […] and transferring the existing delivery to the second user;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

upon determining that the second user is not available to receive the transfer, prohibiting the user from accepting the new delivery;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

	
	Thus, claims 1 and 2-8, by virtue of dependence, recite the abstract ideas discussed above. Further, the following claims recite an additional abstract idea.

	Claim 3 recites, in part, “wherein upon determining that the second user is not available, the method further comprises automatically declining the new delivery […] and keeping the existing delivery by the first user”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 4 recites, in part, “upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a predetermined distance of a location of the new delivery, wherein locations of the more than one recipient and the location of the new delivery are displayed […]”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part, “wherein upon determining that the more than one recipient is located within the predetermined distance, the method further comprising accepting each new delivery to one or more recipients located within the predetermined distance”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).  

	Claim 6 recites, in part, “wherein the predetermined distance is selected by the first user”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 7 recites, in part, “wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

	Claim 8 recites, in part, “requiring the first user to transfer the existing delivery to the second user prior to allowing the first user to accept the new deliveries to the one or more recipients located within the predetermined distance, wherein the first user is prohibited from accepting the new deliveries until the existing delivery is transferred”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part:
[…] a plurality of merchants in communication with the delivery exchange service provider, each merchant of the plurality of merchants having parcels for delivery to one or more recipients; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

 […] a plurality of users […] in communication with the delivery exchange service provider, each user of the plurality of users accepting a fee for delivery of a parcel to the one or more recipients […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

 Wherein the delivery exchange service provider: sends a notification to […] at least one user of the plurality of users indicating an availability of a new delivery of a parcel from at least one of the plurality of merchants to a recipient.
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

Wherein the at least one user is prohibited from accepting the new delivery […] until the at least one user transfers an existing delivery to another user of the plurality of users. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). 

	Thus, claims 9 and 10-15, by virtue of dependence, recite the abstract ideas discussed above. Further, the following claims recite an additional abstract idea.
	
	Claim 10 recites, in part, “[…] a menu having an exchange option; and wherein the at least one user transfers the existing delivery to the another user of the plurality of users through the exchange option […]”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “wherein, upon the at least one users transferring the existing delivery to the another user of the plurality of users, the delivery exchange provider permits the at least one user to accept the new delivery”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part, “wherein the notification includes more than one recipient located within a predetermined distance of the new delivery and wherein locations of the more than one recipient and the location of the new delivery are displayed”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 14 recites, in part, “wherein the at least one user selects the predetermined distance […]”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 15 recites, in part, “wherein the plurality of users provide last- mile delivery to the one or more recipients from another delivery service provider”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 16 recites, in part:
Receiving […] a notification from at least one merchant indicating an availability of a new delivery of a parcel to a first recipient […] ; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

 Comparing […] a fee for the new delivery to a fee for an existing delivery;
This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

 Upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a predetermined distance of a location of the new delivery to the first recipient, wherein locations of the more than one recipient and the location of the new delivery are displayed […];
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

Upon determining that the more than one recipient is located within the predetermined distance, selecting , from a menu […] an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

Upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to the another user and accepting each new delivery to one or more recipients located within the predetermined distance;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Thus, claims 16 and 17-20, by virtue of dependence, recite the abstract ideas discussed above. Further, the following claims recite an additional abstract idea.

	Claim 17 recites, in part, “wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).

	Claim 18 recites, in part, “wherein the predetermined distance is selected by the first user […]”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 19 recites, in part, “prohibiting […] the first user from accepting the new deliveries to the one or more recipients located within the predetermined distance until the first user transfers the existing delivery to the another user of the plurality of users”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of business relations and contracts (see MPEP 2106.04(a)(2)(II)).
 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-8 recite the additional elements of a user interface associated with a first user, a communication interface associated with a delivery exchange provider, and features for transmitting data over a network (communicating notifications between user/communication interfaces, communicating a selection over a user interface, accepting a new delivery through a user interface). The user interface and communication interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the delivery exchange service provider is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
 
	Claim 2 recites the additional elements of a user interface associated with a mobile device of the first user. The mobile device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 3 recites the additional elements of automatically declining a new delivery through a user interface. The step for automatically declining a delivery via a user interface is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 4 recites the additional element of transmitting information over a network (displaying a map via a user interface). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9-15 recite the additional elements of a delivery exchange service provider, processor, user interface of a delivery exchange service provider, user interfaces of a plurality of users, communication interface, database, and features for transmitting data over a network (a plurality of merchants/user in communication with the delivery exchange service provider, sending notification to users). The delivery exchange service provider, processor, user interfaces, communication interface, and database are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the delivery exchange service provider is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 10 recites the additional element of transmitting data over a network (a user transferring an existing delivery via a menu input on a user interface). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 11 and 20 recite the additional elements of a user interface associated with a website, application on a mobile device, and graphical user interface accessible on a vehicle display screen. The website, application on a mobile device, and graphical user interface accessible on a vehicle display screen are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the website and application are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 13 recites the additional element of transmitting information over a network (displaying a map via a user interface). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 16-20 recite the additional elements of a communication interface of a delivery exchange service provider, a user interface, and features for transmitting data over a network (communicating notifications to user interfaces, displaying a map on a user interface, communicating a selection on a menu via a user interface). The user interface and communication interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the delivery exchange service provider is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
 
	Accordingly, the user interface, mobile device, delivery exchange service provider, processor, communication interface, database, website, application, graphical user interface accessible on a vehicle display screen, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a plurality of user interfaces, a mobile device, delivery exchange service provider, processor, communication interface, database, website, application, graphical user interface accessible on a vehicle display screen, and features for transmitting data over a network.
	Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The user interfaces, mobile device, delivery exchange service provider, processor, communication interface, database, website, application, and graphical user interface accessible on a vehicle display screen are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the delivery exchange service provider, application, and website are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza. 

Claim 1: Drayton teaches the following:
Receiving, at a user interface associated with a first user of the plurality of users, a notification from at least one […] indicating an availability of a new delivery of a parcel to a recipient, wherein the notification is communicated to the user interface associated with the first user from a communication interface of the delivery exchange provider; 
	Drayton teaches “a platform that enables users to schedule transfers of items to store at an off-premises storage stations or to deliver items that are currently stored off-premises […] The platform may be arranged to generate distribution routes for one or more transfer agents that perform the pickup/delivery jobs” (see abstract); “ Transfer agents may include various man or unmanned machines such as, automobiles” (¶ [0034]); “storage stations 404 represent the one or more local or remote storage stations that may be used to store user items” (¶ [0112]);  “inventory engine may be employed to collect information provided by a user of a client computer over a network and provide to the user one or more appointment slots […] over the network” (¶ [0040]); “if a user has select one or more items for pickup or delivery, the platform may provide a list of available slots that the user may select from […] the offered time slots may be selected based on various factors, such as, other scheduled pickups, other scheduled deliveries, transfer agent capacity […] the user may select a desired slot for their pickup or delivery” (¶ [0118]); “a user may request to retrieve items from off-premises storage […]  the user may employ an inventory client application to submit a request for the item to be retrieved from off-premise storage and delivered to their residence” (¶ [0115]); “one or more of client computers 102-105 may be configured to operate within a business or other entity to perform a variety of services for the business or other entity” (¶ [0057]); “each transfer agent may be assigned its own route that includes deliveries and pickups” (¶ [0135]); “the routes may be communicated to one or more distribution organizations that may be providing the transfer agents. In one or more of the various embodiments, transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” ( ¶ [0127]); “one or more adjustments may require transfer agent operator or customer confirmation/approval before be applied […] for example, in one or more of the various embodiments, an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]); 
	Thus, Drayton teaches a system configured to communicate with a user via a client computer over a network (which may be configured to operate within a business), where the user may request an item pickup or delivery to a storage station (such as delivering an item from the storage station directly to the user). Further, the system may provide the user with a list of available time slots for the delivery or pickup and the user may select an available time slot from the list. The system may assign routes to transfer agents that include deliveries/pickups, where the route may be adjusted by adding a new delivery job to the route. The adjustment to the route (adding a new job) may be communicated to the transfer agent computing device for approval; equivalent to receiving, at a user interface associated with a first user of the plurality of users, a notification from at least one user indicating an availability of a new delivery of a parcel to a recipient, wherein the notification is communicated to the user interface associated with the first user from a communication interface of the delivery exchange provider.

	Determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user; 
	Drayton teaches “the inventory platform may be arranged dynamically adjust one or more routes in real-time […] the inventory platform may be communicate the adjustments to a mobile computer associated with affected transfer agents. In some embodiments, some adjustments may require notifying transfer agent operators while some adjustments may be made automatically without input from transfer agent operators.” (¶ [0133]); “route adjustments may include […] altering the order of jobs, modifying the route path of the transfer agent, canceling/rescheduling jobs, or the like” (¶ [0135]); “an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]); “if a transfer agent has capacity it may be assigned jobs from other routers” (¶ [0138]); “jobs may be moved from one transfer agent's route to another transfer agent's route […] the inventory platform may be arranged to provide a notification to the affected transfer agent/transfer agent operators via a routing client application […]  if the transfer agent operators confirm or acknowledge the adjustments to their routes, the adjustments may become part of the transfer agent's current route” (¶ [0183]).
	Thus, Drayton teaches a system configured to make one or more adjustments to transfer agents routes, including adding jobs to a route or moving a job from a transfer agent’s route to another transfer agent route. Further, the system may assign a job from one transfer agent to another transfer agent if the other transfer agent has the capacity to receive the job (¶ [0138]); equivalent to determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user. Further, before the job is moved from the transfer agent to the other transfer agent, the system may need a confirmation from the other transfer agent to accept the change; equivalent to determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user.
.
	Upon determining that the second user is available to receive the transfer, […] transferring the existing delivery to the second user. 
	Drayton teaches “the inventory platform may be arranged dynamically adjust one or more routes in real-time […] the inventory platform may be communicate the adjustments to a mobile computer associated with affected transfer agents. In some embodiments, some adjustments may require notifying transfer agent operators while some adjustments may be made automatically without input from transfer agent operators.” (¶ [0133]); “if a transfer agent has capacity it may be assigned jobs from other routers” (¶ [0138]); “jobs may be moved from one transfer agent's route to another transfer agent's route […] the inventory platform may be arranged to provide a notification to the affected transfer agent/transfer agent operators via a routing client application […]  if the transfer agent operators confirm or acknowledge the adjustments to their routes, the adjustments may become part of the transfer agent's current route” (¶ [0183]).
	Thus, Drayton teaches a system configured to make one or more adjustments to transfer agents routes, including moving a job from a transfer agent’s route to another transfer agent route. The adjustments to the routes may be made either automatically or require notifying the transfer agents. Further, the system may assign a job from one transfer agent to another transfer agent (automatically or with consent) if the other transfer agent has the capacity to receive the job; 
equivalent to upon determining that the second user is available, transferring the existing delivery to the second user. Further, before the job is moved from the transfer agent to the other transfer agent, the system may need a confirmation from the other transfer agent to accept the change; equivalent to upon determining that the second user is available to receive the transfer, transferring the existing delivery to the second user.

	Although Drayton teaches a system configured to assign delivery routes to a plurality of transfer agents and make a plurality of adjustments to the delivery routes (such as adding new jobs or moving jobs from a transfer agent’s delivery route), Drayton does not explicitly teach comparing the fees between the delivery jobs (new and existing), determining that a fee for a new delivery job is more than a fee for an existing delivery job, determining whether a second user is available to receive a transfer of an existing delivery job (based on determining that the new fee is more than the existing fee), and accepting the new delivery job upon determining that the second user is available. 

	However, Davis teaches the following:
	Comparing, through the user interface, a fee for the new delivery to a fee for an existing delivery;
	Upon determining that the fee for the new delivery is more than the fee for the existing delivery, selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users;
	Determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user; and upon determining that the second user is available to receive the transfer, accepting the new delivery through the user interface and transferring the existing delivery to the second user; 
	Davis teaches “Technology is described for task exchange […] A task value can be set for the task based on the task details. The task can be offered for exchange via an electronic exchange interface. A further operation can be exchanging the task between a first party and a second party based on the task value.” (see abstract); “Once tasks and services for customers exist within the technology environment, a value may be placed on the task […] One example valuation factor may be the fixed price of the task paid each time the task is performed for the customer” (¶ [0031]); “ the service provider may simply work on tasks automatically assigned to the vendor's schedule, or in another example, the service provider may choose to approve work assignments in advance of scheduling” (¶ [0023]); “a first task can have a higher value as compared to a second task when the first task has a higher price per completion instance as compared to the second task” (¶ [0035]); “access may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]); “The ability for service providers to trade customers using an automated valuation allows the service providers to feel fairly treated during trades” (¶ [0056]); “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client” (¶ [0058]); “seller service provider (e.g., contractor) or the buyer service provider (e.g., contractor)” (¶ [0034]); “The technology can also determine whether a task exchange is available based on the schedule availability of the buyer service contractor. If a buyer service contractor does not have available time or schedule time that matches up with a task for exchange, then the buyer service contractor may not be presented with the task. Alternatively, the task may be presented as being a good trading match […] but the task may be flagged as having a conflict with another task on the service provider's schedule. This type of conflict flagging may allow the buyer service contractor to try to resolve the conflict in order to purchase the task or trade for the task.” (¶ [0069]); “the type of trade 222 to be performed can be selected. A hard or aggressive trade can be selected when the service provider wants to sell the task or customer for credits in the system without the customer permission […] A soft trade can be selected if the service provider wants to trade the task or customer for another similar task or customer” (¶ [0040]); “A trading interface may present a customer list to a service provider, which provides a list of tasks associated with the service provider […]This listing can be a prioritized list of customers displayed to the seller service provider which may provide recommendations for exchange […] the tasks can be ranked based on the task price” (¶ [0039]); 
	Thus, Davis teaches a system that allows service providers (such as any service provider or service supply entity that provides a service to a customer) to automatically or manually trade and exchange tasks via an electronic exchange interface. Further, the tasks may be traded between service providers based on a value of the tasks, such as a fixed price associated with performing the tasks. The interface may present a service provider with a prioritized list of tasks available for trade or sale, where the list is ranked based on task pricing and may offer recommendations. Further, Davis teaches that a service provider may seek to trade an existing client for a higher value client, where the system may present the service provider with an available task/client being a “good match” (such as the recommendations based on value). However, the new task (“good match”) may be flagged as having a conflict on the service provider schedule, and allows the service provider to resolve the conflict in order to purchase or trade for the task (¶ [0069]). Within the scope of the described invention, a service provider may automatically or manually trade any task on their schedule with any other service provider in the system by selecting a type of trade, where the service provider may either select a “hard trade” or “soft trade” (Fig. 2); equivalent to selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users. As such, the service provider may select to perform a “hard trade” where the service provider wants to sell a task without the customer permission (¶ [0040]). Thus, the service provider would be capable of resolving the schedule conflict by trading the conflicting task on their schedule to another service provider, in order to buy/trade for the new task indicated as a good match. Further, as indicated above, “the technology can also determine whether a task exchange is available based on the schedule availability” [¶ [0069]) of the service providers.
	 Therefore, Davis teaches an interface configured to allow a first service provider (but for the transfer agent of Drayton) to seek to trade an existing task for a higher value task, present the first service provider with a new task indicated as a good match (such as a recommended task based on price valuation), determine that there is a conflict with another task on the first service provider schedule, and allow the service provider to resolve the conflict ( by trading or selling the conflicting task through the interface with another available service provider by selecting either a hard or soft trade option) in order to trade for the new task (where the described functions may be performed automatically or manually); equivalent to comparing, through the user interface, a fee for the new delivery to a fee for an existing delivery and upon determining that the fee for the new delivery is more than the fee for the existing delivery, selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users. Further, these features are equivalent to determining whether a second user of the plurality of users is available to receive a transfer of the existing delivery from the first user and upon determining that the second user is available to receive the transfer, accepting the new delivery through the user interface and transferring the existing delivery to the second user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton with the teachings of Davis by incorporating the features for determining that a new task is available, determining a pricing value associated with completing the new task, recommending the new task to a service provider based on the value of the new task (determining that the new task is higher value than an existing task scheduled for the service provider), determining there is a conflict in the service providers schedule such that they cannot purchase/trade for the new task, and allowing the service provider to trade/sell the conflicting task in their schedule to another available service provider in order to purchase/trade for the new task (of higher value), as taught by Davis, into the system of Drayton that is configured to generate and adjust delivery routes for transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system  of Drayton to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, move a conflicting delivery/pickup job in their scheduled route to another available transfer agent, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Davis are compatible with the system of Drayton when one considers that the teachings of Davis “may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]). 

	Although Drayton teaches a system configured to receive delivery/pickup requests from users and assign/adjust delivery routes for a plurality of transfer agents corresponding to the delivery/pickup requests, Drayton/Davis does not explicitly teach that the users include merchants. 

	However, Bell teaches the following:
Receiving […] a notification from at least one merchant indicating an availability of a new delivery of a parcel to a recipient;
	Bell teaches “the computing device associated with the user 104 and/or the merchant 106 will be referred to as “the acquisition device […] the acquisition device communicates with the service provider 102 through the one or more APIs 114 to facilitate an action, such as delivery of an item” (¶ [0035]); “The merchant module 310 may communicate with the service provider 102 to use delivery services provided by the service provider 102 […] a merchant may interact with an item acquisition interface (e.g., the item acquisition interface 120) provided by the merchant module 310 to place an order for a customer. If the merchant module 310 determines that a delivery may be requested […] the merchant module 310 may generate a request for a delivery proposal and send the request to the service provider 102 via one or more APIs to request information regarding use of delivery service recommended by the service provider 102” (¶ [0077]); “The third party service may generate a delivery proposal for using an associated delivery service to deliver the item to the buyer's location […] delivery proposal may include the cost of delivery” (¶ [0019]); “After submitting a request for a delivery proposal to the service provider 102, the merchant module 310 may receive the delivery proposal from the service provider 102 […] the merchant may view the information of the delivery proposal and/or include the cost in a total cost of the order […]  the merchant module 310 may send an indication of acceptance or rejection of the delivery proposal” ([¶ [0090]);  “When the third party service is notified about an acceptance of a delivery proposal, the service provider may perform processing to select a courier for the delivery […] the service provider may track the locations of multiple courier devices  […]  The service provider may then send a communication to the courier requesting that the courier obtain the item from an establishment of the merchant and transport the item to the location of delivery” (¶ [0020]); “the service provider 102 may send a communication to a third party service device to transport an item […] The communication may include various information about the delivery, such as information in a request for a delivery proposal […] service provider 102 may receive an indication of acceptance from the third party service device indication that the third party service will deliver the item” (¶ [0118]). 
	 Bell teaches a system configured to receive a delivery request from a merchant to deliver a product to a buyer. The system may generate a delivery proposal (including a delivery cost) that may either be accepted or rejected by the merchant. When the delivery proposal is accepted, the system may select a courier/third party service to perform the delivery and send a communication to a courier/third party service device to transport the item from the merchant to the buyer. The courier/third party service may receive the delivery proposal information and may provide an indication of whether they will perform the delivery; equivalent to receiving, at a user interface associated with a first user, a notification from at least one merchant indicating an availability of a new delivery of a parcel to a recipient.
	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis with the teachings of Bell by incorporating the features for obtaining delivery requests from merchants (comprising a request to deliver an item from the merchant to a buyer location) and communicating the delivery request to a courier device (including a cost for the delivery) that may be accepted by the courier, as taught by Bell, into the system of Drayton/Davis that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis to receive delivery requests from merchants and assign the merchant delivery requests among the plurality of transfer agents.  One of ordinary skill in the art would have been motivated to make this modification when one considers that additionally obtaining delivery jobs requested by merchants may further “boost service provider revenues” (¶ [0017]), as suggested by Davis. 
	Although Drayton/Davis/Bell teaches a system configured to determine there is a conflict in a transfer agent’s schedule such that they cannot accept a new task and allow the transfer agents to trade the conflicting task in their schedule to another available service provider in order to accept the new task (of higher value), Drayton/Davis/Bell does not explicitly teach that the transfer agent is prohibited from accepting new delivery upon determining that a second user is not available to receive the transfer. 

	However, Borza teaches the following:
[…] selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users; 
Upon determining that the second user is not available to receive the transfer, prohibiting the first user from accepting the new delivery. 
	Borza teaches “Referring to FIG. 18 there is depicted a display screen presented to a user of a scheduling software application during a schedule review with option to trade shifts on their portable electronic device […]  The schedule review shows one week at a glance […] Below each day an arrow may be tapped by the user to move a shift currently assigned to them into the “TradeZone.” […]  upon the shift being claimed by another employee the shift would be removed from their schedule” (¶ [0122]); “FIG. 19 depicts an alert screen 1910 presented to a user of a scheduling software application during a trading shifts […] In the first screen 1920 the user is asked to confirm that they wish to post the shift to the “TradeZone”,  wherein if they select “No” the pop-up screen disappears otherwise it is replaced with a second pop-up screen 1930 that reminds the employee that they are still responsible for the shift until it is claimed by another employee” (¶ [0123]); “referring to FIG. 12 there is depicted a display screen 1200 presented to an employee remotely relating to auctioning a shift via a scheduling software application […]  As depicted in display screen 1200 shift block 1210 contains information relating to the shift that the employee wishes to auction” (¶ [0107]); “The employee can also add an incentive in note block 1240, in this instance the employee is offering three opening/closing shifts that have 50% shift premiums associated with them” (¶ [0108]); “FIG. 13 there is depicted a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application […] As such, the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered. There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. There are also yes and no icons in response block 1320 that allow the employee to either indicate they wish to accept and cover the shift or not […] In either case the employee […] can access calendars and schedules within these to determine whether they have conflicts that prevent them from accepting the auctioned shift in the event that they wish to accept it” (¶ [0109]). 
	Thus, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts. An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee; equivalent to selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users. 
	Moreover, Borza teaches that the employee may also be presented, via the scheduling software application, with shifts that are being auctioned with an associated incentive (equivalent to the new delivery). As such, the employee may indicate (using Yes and No icons) whether they wish to accept the auctioned shift (new delivery). However, the employee is prevented from accepting the auctioned shift if they have a scheduled conflict; even if they wish to accept the auctioned shift. Accordingly, the features for presenting an employee with an auctioned shift, offering an option for the employee to attempt to trade their scheduled shift (such as the scheduled conflict) in the TradeZone, and preventing the employee from accepting the auctioned shift if there is a conflict in their schedule are equivalent to upon determining that the second user is not available to receive the transfer, prohibiting the first user from accepting the new delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Borza by incorporating the features for presenting an employee with a new service-related assignment, offering an option for the employee to attempt to trade an already scheduled service-related assignment that conflicts with the new service-related assignment to another employee, and preventing the employee from accepting the new service-related assignment while a conflict remains in their schedule, as taught by Borza, into the system of Drayton/Davis/Bell that is configured to that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton/Davis/Bell to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, determine whether there is a conflicting delivery/pickup job in their scheduled route, allow the transfer agent to attempt to trade the conflicting delivery/pickup job to another transfer agent, prevent the transfer agent from being able to accept the delivery/pickup job until the conflicting delivery/pickup job is traded, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis, and “ensure that adequate personnel are present as required” (Abstract), as suggested by Borza. 

Claim 2: Drayton/Davis/Bell/Borza teaches the limitations of claim 1. Further, Drayton teaches the following:

Wherein the user interface is associated with a mobile device of the first user. 
	Drayton teaches “each transfer agent may be assigned its own route that includes deliveries and pickups” (¶ [0135]); “the routes may be communicated to one or more distribution organizations that may be providing the transfer agents. In one or more of the various embodiments, transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” (¶ [0127]); “one or more adjustments may require transfer agent operator or customer confirmation/approval before be applied […] for example, in one or more of the various embodiments, an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]).
	Thus, Drayton teaches that assigned routes may be communicated to transfer agent mobile computers or smartphones, where a transfer agent may be enabled to accept/confirm an adjustment to their schedule (such as adding a new delivery job); equivalent to wherein the user interface is associated with a mobile device of the first user. 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, in further view of Spielman et al. U.S. Publication No. 2021/0192420, hereafter known as Spielman.

Claim 3: Drayton/Davis/Bell/Borza teaches the limitations of claim 1. Further Drayton/Davis/Bell/Borza does not explicitly teach, however Spielberg does teach, the following: 
Wherein upon determining that the second user is not available, the method further comprises automatically declining the new delivery through the user interface and keeping the existing delivery by the first user. 
	Spielberg teaches “A dynamic transportation network may provide on-demand transportation to transportation requestors by matching transportation requestor devices to transportation provider devices in order to fulfill transportation requests” ([¶ [0058]); “ the method 4600 may include receiving, from the transportation requestor device, a request for transportation” (¶ [0156]);  “a matching compute engine may respond to a request by swapping a match of a transportation requestor from one provider to another provider if doing so would improve the transportation network […] Such a swap may result in a chain of additional swaps in the same matching cycle and thus rapidly change existing matches” (¶ [0066]); “resulting new matchings, which are the matching assignments 806 in this example, may include only new plans and changed plans due to swaps, and some of these plans may require acceptance by a provider” (¶ [0086]); ”The matching compute engine 804 may receive the current dispatch state 802 and the requests 904, and then may determine resource matching groups for the requests 904.” (¶ [0086]); “The current transportation network state 802 may include resources that indicate available transportation providers with their locations and vectors (i.e., bearings and velocities).” (¶ [0084]); “transportation requestor device location 3702 may be very close to an offline transportation provider device location 3708. Other providers 3704 and 3706 may not meet certain constraints […] The requestor, therefore, may choose a transportation mode including a queue to see if other providers become available that have attributes that more fully meet requestor preferences” (¶ [0134]); “ users may utilize and interface with one or more services provided by the transportation management system 5202 using applications executing on their respective computing devices” (¶ [0204]).
	Thus, Spielberg teaches a system comprising a user interface that is configured to receive a new transportation request and perform a swap of transportation requests between a plurality of transportation requests if doing so would improve the system. Further, a swap that is made may cause a chain of further swaps, where the system assigns the transportation requests based on availability of transportation providers and whether the transportation providers meet certain constraints/attributes. Thus, when a first transportation provider is assigned to an initial transportation request (and may be qualified to accept a new request based on meeting certain constraints/attributes), the system may not be able to swap the new request for the initial transportation request if there are no other available (qualified) transportation providers to be assigned the initial transportation request, thus causing the new transportation request to be queued; equivalent to wherein upon determining that the second user is not available, the method further comprises automatically declining the new delivery through the user interface and keeping the existing delivery by the first user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Borza with the teachings of Spielberg by incorporating the features for receiving a new service request, responding to the new service request by determining whether any currently assigned service requests swaps can be made between service providers to accommodate the new service request, and placing the new  service request in queue when no swaps can be made between service providers, as taught by Spielberg, into the system of Drayton/Davis/Bell/Borza that is configured to receive delivery requests, assign routes to available transfer agents corresponding to the delivery requests, and adjust the routes by adding or moving delivery jobs between transfer agents.  One of ordinary skill in the art would have recognized that such a modification would enable the system of Drayton/Davis/Bell/Borza to receive new delivery jobs from merchants, respond to the new delivery jobs by determining whether any currently assigned delivery jobs can be swapped between service providers to accommodate the new delivery job, and placing the new delivery job in queue when no swaps can be made between service providers (thus keeping their existing delivery routes/jobs). One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve the efficiency and/or utilization of transportation provider resources” (Abstract), as suggested by Spielman. 

Claims 4-5 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, in further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan. 

Claim 4: Drayton/Davis/Bell/Borza teaches the limitations of claim 1. Further, Drayton does not teach, however Davis does teach, the following:

Upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a […] distance […];  
	Davis teaches “A customer may be encouraged to allow the service provider to be assigned automatically using a computing device” (¶ [0016]); “In addition to offering a single task to exchange, multiple tasks for a single customer can be offered for exchange or multiple tasks for multiple customers can be exchanged” (¶ [0065]);  “Service providers can be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer […] and other parameters.” (¶ [0017[); “A trading interface may present a customer list to a service provider, which provides a list of tasks associated with the service provider through the technology. This listing can be a prioritized list of customers displayed to the seller service provider which may provide recommendations for exchange by the service provider […] The tasks may also be ranked according to distance values 218 as compared to the service provider […]  the tasks can be ranked based on the task price” (¶ [0039]); “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client.” (¶ [0058]).
	Thus, Davis teaches an interface that may automatically assign new customer tasks to a service provider and enables the service providers to exchange tasks. Further, the interface is configured to generate a prioritized/ranked list of tasks to a service provider based on a plurality of parameters, such as task pricing and a shortest distance. Accordingly, the interface may recommend/prioritize tasks that are of higher value than the current tasks or the shortest distance to the service provider; equivalent to upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a predetermined distance. 

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton with the teachings of Davis by incorporating the features for determining that a new task is available, determining a pricing value/distance value associated the new task, recommending any available tasks (including the new task) to a service provider based on a plurality of parameters including the distance of the tasks and whether the price value of the task is higher than a currently scheduled task, as taught by Davis, into the system of Drayton that is configured to generate and adjust delivery routes for transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, and recommending/prioritizing the delivery/pickup jobs that either have a higher price value than a currently schedule delivery/pickup job or are within a predetermined distance of the service provider. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Davis are compatible with the system of Drayton when one considers that the teachings of Davis “may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]). 

	Although Drayton/Davis/Bell teaches a system that is configured to recommend/prioritize delivery jobs for a service provider based on the price or distance value of the delivery jobs, Drayton/Davis/Bell does not explicitly teach determining whether more than one recipient is located within a predetermined distance of a location of the new delivery.

	However, Zhang teaches the following:
[…] determining whether more than one recipient is located within a predetermined distance of a location of the new delivery. 
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver. These features are equivalent to determining whether more than one recipient is located within a predetermined distance of a location of the new delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders and determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other) such that the combination of delivery orders would result in a maximum profit value, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transfer agent, and exchange the existing delivery job initially assigned to the transfer agent to another transfer agent. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

	Drayton/Davis/Bell/Borza/Zhang does not explicitly teach wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface. 

	However, Ryan teaches the following:
Wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.
	Ryan teaches “Driver app 104A-N may include functionality such as push notifications that may be sent to drivers announcing a potential shipment on which they may bid, an in app map of potential shipments on which drivers may bid, the shipment driver price—the price paid to the driver for delivering the individual shipment in question” (¶ [0018]); “for valid shipment requests, the shipment request may be displayed on, for example, an available shipment map in driver apps 112A-N. At 208, for valid shipment requests, drivers may be notified of the available shipment request using a push notification” (¶ [0021]); “The shipment request delivery destinations may be mapped to delivery destinations.” (¶ [0025]). 
	Thus, Ryan teaches a system comprising a Driver app that is configured to display a plurality of available shipment requests on a map app, where each shipment request is associated with a mapped delivery destination. Accordingly, drivers executing the Driver app may bid on an available shipment request; equivalent to wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Borza/Zhang with the teachings of Ryan by incorporating the features for display a plurality of available shipment requests on a map of a user interface and enabling a driver to bid on available shipment requests, as taught by Ryan, into the system of Drayton/Davis/Bell/Borza/Zhang that is configured to receive a new delivery/pickup jobs from users and recommend particular delivery/pickup jobs to transfer agents. One of ordinary skill in the art would have recognized that by incorporating the teachings of Ryan, the system of Drayton/Davis/Bell/Borza/Zhang would be further configured to display the plurality of available new delivery/pickup jobs on a map of a user interface. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “ensure delivery and encourage drivers to submit offers” for new delivery/pickup jobs (¶ [0003]), as suggested by Ryan. 

Claim 5: Drayton/Davis/Bell/Borza/Zhang/Ryan teaches the limitations of claim 4. Further, Drayton/Davis/Bell/Borza does not teach, however Zhang does teach, the following:
	Wherein upon determining that the more than one recipient is located within the predetermined distance, the method further comprising accepting each new delivery to one or more recipients located within the predetermined distance.
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver. These features are equivalent to wherein upon determining that the more than one recipient is located within the predetermined distance, the method further comprising accepting each new delivery to one or more recipients located within the predetermined distance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders,  determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other) such that the combination of delivery orders would result in a maximum profit value, and allocating the sharable order with maximum profit value to a particular driver, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transfer agent, and exchange the existing delivery job initially assigned to the transfer agent to another transfer agent. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

Claim 7: Drayton/Davis/Bell/Borza/Zhang/Ryan teaches the limitations of claim 5. Further, Drayton/Davis/Bell/Borza does not teach, however Zhang does teach, the following:

 Wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery. 
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value over other delivery orders/combinations; equivalent to wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders,  determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other) such that the combination of delivery orders would result in a maximum profit value, and allocating the sharable order with maximum profit value to a particular driver, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transfer agent, and exchange the existing delivery job initially assigned to the transfer agent to another transfer agent. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

Claim 8: Drayton/Davis/Bell/Borza/Zhang/Ryan teaches the limitations of claim 5. Further, Drayton does not teach, however Davis does teach, the following:

Requiring the first user to transfer the existing delivery to a second user prior to allowing the first user to accept the new deliveries […];
	Davis teaches “tasks may also be ranked according to distance values 218 as compared to the service provider […]  the tasks can be ranked based on the task price” (¶ [0039]); “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client.” (¶ [0058]); “The technology can also determine whether a task exchange is available based on the schedule availability of the buyer service contractor. If a buyer service contractor does not have available time or schedule time that matches up with a task for exchange, then the buyer service contractor may not be presented with the task. Alternatively, the task may be presented as being a good trading match […] but the task may be flagged as having a conflict with another task on the service provider's schedule. This type of conflict flagging may allow the buyer service contractor to try to resolve the conflict in order to purchase the task or trade for the task.” (¶ [0069]); “In addition to offering a single task to exchange, multiple tasks for a single customer can be offered for exchange or multiple tasks for multiple customers can be exchanged” (¶ [0065]). 
 	Thus, Davis teaches an interface configured to prioritize/rank tasks to be offered to a service provider (such as a tasks of similar or higher price value) for the service provider to purchase or trade. However, the new task(s) may be flagged as having a conflict with another task on the service provider’s schedule, where the service provider would need to resolve the conflict (trading/selling the conflicting task in the schedule) in order to purchase or trade for the new task(s); equivalent to requiring the first user to transfer the existing delivery to a second user prior to allowing the first user to accept the new deliveries.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton with the teachings of Davis by incorporating the features for determining there is a conflict in the service providers schedule such that they cannot purchase/trade for the new task and allowing the service provider to trade/sell the conflicting task in their schedule to another available service provider in order to purchase/trade for the new task, as taught by Davis, into the system of Drayton that is configured to generate and adjust delivery routes for transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system  of Drayton to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, move a conflicting delivery/pickup job in their scheduled route to another available transfer agent, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Davis are compatible with the system of Drayton when one considers that the teachings of Davis “may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]). 

	Although Drayton/Davis/Bell teaches a system configured to determine there is a conflict in a transfer agent’s schedule such that they cannot accept a new task and allow the transfer agents to trade the conflicting task in their schedule to another available service provider in order to accept the new task (of higher value), Drayton/Davis/Bell does not explicitly teach wherein the first user is prohibited from accepting the new deliveries until the existing delivery is transferred. 

	However, Borza teaches the following:
	Wherein the first user is prohibited from accepting the new deliveries until the existing delivery is transferred.
	Borza teaches “Referring to FIG. 18 there is depicted a display screen presented to a user of a scheduling software application during a schedule review with option to trade shifts on their portable electronic device […]  The schedule review shows one week at a glance […] Below each day an arrow may be tapped by the user to move a shift currently assigned to them into the “TradeZone.” […]  upon the shift being claimed by another employee the shift would be removed from their schedule” (¶ [0122]); “FIG. 19 depicts an alert screen 1910 presented to a user of a scheduling software application during a trading shifts […] In the first screen 1920 the user is asked to confirm that they wish to post the shift to the “TradeZone”,  wherein if they select “No” the pop-up screen disappears otherwise it is replaced with a second pop-up screen 1930 that reminds the employee that they are still responsible for the shift until it is claimed by another employee” (¶ [0123]); “referring to FIG. 12 there is depicted a display screen 1200 presented to an employee remotely relating to auctioning a shift via a scheduling software application […]  As depicted in display screen 1200 shift block 1210 contains information relating to the shift that the employee wishes to auction” (¶ [0107]); “The employee can also add an incentive in note block 1240, in this instance the employee is offering three opening/closing shifts that have 50% shift premiums associated with them” (¶ [0108]); “FIG. 13 there is depicted a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application […] As such, the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered. There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. There are also yes and no icons in response block 1320 that allow the employee to either indicate they wish to accept and cover the shift or not […] In either case the employee […] can access calendars and schedules within these to determine whether they have conflicts that prevent them from accepting the auctioned shift in the event that they wish to accept it” (¶ [0109]). 
	Thus, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts. An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee. 
	Moreover, Borza teaches that the employee may also be presented, via the scheduling software application, with shifts that are being auctioned with an associated incentive (equivalent to the new delivery). As such, the employee may indicate (using Yes and No icons) whether they wish to accept the auctioned shift (new delivery). However, the employee is prevented from accepting the auctioned shift if they have a scheduled conflict; even if they wish to accept the auctioned shift. Accordingly, the features for presenting an employee with an auctioned shift, offering an option for the employee to attempt to trade their scheduled shift (such as the scheduled conflict) in the TradeZone, and preventing the employee from accepting the auctioned shift if there is a conflict in their schedule are equivalent to wherein the first user is prohibited from accepting the new deliveries until the existing delivery is transferred.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Borza by incorporating the features for presenting an employee with a new service-related assignment, offering an option for the employee to attempt to trade an already scheduled service-related assignment that conflicts with the new service-related assignment to another employee, and preventing the employee from accepting the new service-related assignment while a conflict remains in their schedule, as taught by Borza, into the system of Drayton/Davis/Bell that is configured to that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton/Davis/Bell to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, determine whether there is a conflicting delivery/pickup job in their scheduled route, allow the transfer agent to attempt to trade the conflicting delivery/pickup job to another transfer agent, prevent the transfer agent from being able to accept the delivery/pickup job until the conflicting delivery/pickup job is traded, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis, and “ensure that adequate personnel are present as required” (Abstract), as suggested by Borza. 

	Drayton/Davis/Bell/Borza does not explicitly teach that the new delivery jobs may comprise a plurality of deliveries to one or more recipients located within the predetermined distance.  

	However, Zhang teaches the following:
[…] new deliveries to the one or more recipients located within the predetermined distance.
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver; equivalent to the new deliveries to the one or more recipients located within the predetermined distance. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders, determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other, and allocating the sharable order to a driver, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, determine whether an existing delivery job initially assigned to the particular transportation provider may be swapped with another transportation provider, and allocate the sharable job (having highest profit/value) to the particular transportation provider after the initial delivery job has been swapped. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan, in further view of Phillips et al. U.S. Publication No. 2019/0180229, hereafter known as Phillips.

Claim 6: Drayton/Davis/Bell/Borza/Zhang/Ryan teaches the limitations of claim 5. Drayton/Davis/Bell/Borza/Zhang/Ryan does not explicitly teach, however Phillips does teach, the following:

Wherein the predetermined distance is selected by the first user. 
	Phillips teaches “scheduling platform 225 may identify the courier based on obtaining courier characteristics. For example, courier characteristics may include […] data indicating a range associated with a courier […] Scheduling platform 225 may obtain courier characteristics in a variety of ways. For example, […]  courier characteristics may be requested from courier device 240” (¶ [0066]); “the product location may be associated with multiple potential couriers (e.g., entities capable of delivering a product from the particular product location) […] the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location)” (¶ [0062]); “scheduling platform 225 may identify a courier based on the request […] the courier may include an entity capable of transporting the product from the product location to the delivery location” (¶ [0065]). 
	Thus, Phillips teaches a system configured to receive courier characteristic data from a courier, including a range characteristic. The range characteristic indicates the maximum delivery range from a particular location the courier will travel to deliver a product. Thus, the feature for receiving a range characteristic from a courier indicating the maximum range from a particular location (but for the new delivery job of Drayton/Davis/Bell/Zhang) that the courier will travel to deliver a product is equivalent to wherein the predetermined distance is selected by the first user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Borza/Zhang/Ryan with the teachings of Phillips by incorporating the features for enabling a courier to establish a range characteristic which defines a maximum delivery range from a particular location, as taught by Phillips, into the system of Drayton/Davis/Bell/Borza/Zhang/Ryan that is configured to combine multiple delivery jobs depending based on whether the multiple delivery jobs are within a predetermined distance of each other. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell/Borza/Zhang/Ryan to collect range characteristic information from the system transportation providers and determine which delivery jobs are within a predetermine distance (according to the range characteristic) in order to be combined. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide an improved user experience” (¶ [0013]) for the transportation providers, as suggested by Phillips.

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza.  

Claim 9: Drayton teaches the following:
A delivery exchange service provider, the delivery exchange provider including at least one processor, a user interface, a communication interface, and a database;
	Drayton teaches “a platform that enables users to schedule transfers of items to store at an off-premises storage stations or to deliver items that are currently stored off-premises […] The platform may be arranged to generate distribution routes for one or more transfer agents that perform the pickup/delivery jobs” (see abstract); “the inventory platform may be arranged dynamically adjust one or more routes in real-time” (¶ [0133]); “an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]); “jobs may be moved from one transfer agent's route to another transfer agent's route” (¶ [0183]); “system 100 of FIG. 1 includes local area networks (LANs)/wide area networks (WANs)—(network) 110, wireless network 108, client computers 102-105, Inventory Platform Server Computer 116, one or more physical storage stations 118, or the like.” (¶ [0056]); “Computers that may operate as client computer 102 may include […] multiprocessor systems, microprocessor-based or programmable electronic devices” (¶ [0058]); “client computers 102-105 may access various computing applications, including a browser, or other web-based application” (¶ [0058]);“browser application may be configured to receive and display graphics, text, multimedia, and the like” (¶ [0059]). 
	Thus, Drayton teaches a system configured to generate and adjust delivery routes, including add and moving jobs from a transfer agent’s delivery route. Further, the system comprises a processor, web-based applications/browsers, physical storage stations, and a wireless network; equivalent to a delivery exchange provider including at least one processor, a user interface, a communication interface, and a database. 

User interfaces of a plurality of users, the user interfaces of the plurality of users in communication with the delivery exchange service provider, each user of the plurality of users accepting a […] delivery of a parcel to the one or more recipients through an associated user interface for that user;
	Drayton teaches “the user may employ an inventory client application to submit a request for the item to be retrieved from off-premise storage and delivered to their residence” (¶ [0115]); “transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” ( ¶ [0127]); “one or more adjustments may require transfer agent operator or customer confirmation/approval before be applied […] for example, in one or more of the various embodiments, an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]); “jobs may be moved from one transfer agent's route to another transfer agent's route […] the inventory platform may be arranged to provide a notification to the affected transfer agent/transfer agent operators via a routing client application […]  if the transfer agent operators confirm or acknowledge the adjustments to their routes, the adjustments may become part of the transfer agent's current route” (¶ [0183]).
	Thus, Drayton teaches a system configured to generate and adjust routes for a plurality of transfer agents. Whenever the system adjusts a transfer agent’s route (such as adding or moving a job), the system communicates with a transfer agent computing device/smartphone. The transfer agent may confirm/approve the adjustment to their route; equivalent to user interfaces of a plurality of users, the user interfaces of the plurality of users in communication with the delivery exchange service provider, each user of the plurality of users accepting a delivery of a parcel to the one or more recipients through an associated user interface for that user.

Wherein the delivery exchange service provider: sends a notification to a user interface of at least one user of the plurality of user indicating an availability of a new delivery of a parcel […] to a recipient;
	Drayton teaches “the user may employ an inventory client application to submit a request for the item to be retrieved from off-premise storage and delivered to their residence” (¶ [0115]); “transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” ( ¶ [0127]); “one or more adjustments may require transfer agent operator or customer confirmation/approval before be applied […] for example, in one or more of the various embodiments, an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]); “jobs may be moved from one transfer agent's route to another transfer agent's route […] the inventory platform may be arranged to provide a notification to the affected transfer agent/transfer agent operators via a routing client application […]  if the transfer agent operators confirm or acknowledge the adjustments to their routes, the adjustments may become part of the transfer agent's current route” (¶ [0183]).
	Thus, Drayton teaches a system configured to generate and adjust routes for a plurality of transfer agents. Whenever the system adjusts a transfer agent’s route (such as adding a new job) the system communicates with a transfer agent computing device/smartphone. The transfer agent may confirm/approve the adjustment (adding a new job) to their route; equivalent to wherein the delivery exchange service provider: sends a notification to a user interface of at least one user of the plurality of user indicating an availability of a new delivery of a parcel to a recipient.

	Although Drayton teaches a system configured to receive delivery requests from a user and generate/adjust delivery routes for a plurality of transfer agents, Drayton does not explicitly teach that the users are merchants and a plurality of merchants in communication with the delivery exchange service provider, each merchant of the plurality of merchants having parcels for delivery to one or more recipients. Further, Drayton does not explicitly teach each of the transfer agents accepting a fee for delivery of a parcel to the one o more recipients

	However, Bell teaches the following:
	Wherein the user interface of the delivery exchange service provider is configured to interact with a plurality of merchants in communication with the delivery exchange service provider, each merchant of the plurality of merchants having parcels for delivery to one or more recipients; 
	Bell teaches “the computing device associated with the user 104 and/or the merchant 106 will be referred to as “the acquisition device […] the acquisition device communicates with the service provider 102 through the one or more APIs 114 to facilitate an action, such as delivery of an item” (¶ [0035]); “The merchant module 310 may communicate with the service provider 102 to use delivery services provided by the service provider 102 […] a merchant may interact with an item acquisition interface (e.g., the item acquisition interface 120) provided by the merchant module 310 to place an order for a customer. If the merchant module 310 determines that a delivery may be requested […] the merchant module 310 may generate a request for a delivery proposal and send the request to the service provider 102 via one or more APIs to request information regarding use of delivery service recommended by the service provider 102” (¶ [0077]); “The third party service may generate a delivery proposal for using an associated delivery service to deliver the item to the buyer's location […] delivery proposal may include the cost of delivery” (¶ [0019]); “After submitting a request for a delivery proposal to the service provider 102, the merchant module 310 may receive the delivery proposal from the service provider 102 […] the merchant may view the information of the delivery proposal and/or include the cost in a total cost of the order […]  the merchant module 310 may send an indication of acceptance or rejection of the delivery proposal” ([¶ [0090]); “When the third party service is notified about an acceptance of a delivery proposal, the service provider may perform processing to select a courier for the delivery […] the service provider may track the locations of multiple courier devices  […]  The service provider may then send a communication to the courier requesting that the courier obtain the item from an establishment of the merchant and transport the item to the location of delivery” (¶ [0020]); “the service provider 102 may send a communication to a third party service device to transport an item […] The communication may include various information about the delivery, such as information in a request for a delivery proposal […] service provider 102 may receive an indication of acceptance from the third party service device indication that the third party service will deliver the item” (¶ [0118]). 
	 Bell teaches a system configured to receive a delivery request from merchants (via computing devices and APIs) to deliver  products to buyers. The system may generate a delivery proposal (including a delivery cost) that may either be accepted or rejected by the merchant. When the delivery proposal is accepted, the system may select a courier/third party service to perform the delivery and send a communication to a courier/third party service device to transport the item from the merchant to the buyer; equivalent to wherein the user interface of the delivery exchange service provider is configured to interact with a plurality of merchants in communication with the delivery exchange service provider, each merchant of the plurality of merchants having parcels for delivery to one or more recipients.

	User interfaces of a plurality of users, the user interfaces of the plurality of users in communication with the delivery exchange service provider, each user of the plurality of users accepting a fee for delivery of a parcel to the one or more recipients; 
	Bell teaches “the merchant may view the information of the delivery proposal and/or include the cost in a total cost of the order […]  the merchant module 310 may send an indication of acceptance or rejection of the delivery proposal” ([¶ [0090]); “When the third party service is notified about an acceptance of a delivery proposal, the service provider may perform processing to select a courier for the delivery […] the service provider may track the locations of multiple courier devices  […]  The service provider may then send a communication to the courier requesting that the courier obtain the item from an establishment of the merchant and transport the item to the location of delivery” (¶ [0020]); “the service provider 102 may send a communication to a third party service device to transport an item […] The communication may include various information about the delivery, such as information in a request for a delivery proposal, information in the delivery proposal, and so on […] service provider 102 may receive an indication of acceptance from the third party service device indication that the third party service will deliver the item” (¶ [0118]); “delivery proposal may include the cost of delivery” (¶ [0019]). 
	Thus, Bell teaches when the delivery proposal is accepted by a merchant, the system may select a courier/third party service to perform the delivery and send a communication to a courier/third party service device to transport the item from the merchant to the buyer. Further, the communication may include the information in the delivery proposal (such as the cost of the delivery) and the courier/third party service may provide an indication of acceptance for the delivery of the item; equivalent to user interfaces of a plurality of users, the user interfaces of the plurality of users in communication with the delivery exchange service provider, each user of the plurality of users accepting a fee for delivery of a parcel to the one or more recipients.

	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis with the teachings of Bell by incorporating the features for obtaining delivery requests from merchants (comprising a request to deliver an item from the merchant to a buyer location) and communicating the delivery request to a courier device (including a cost for the delivery) that may be accepted by the courier, as taught by Bell, into the system of Drayton that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton to receive delivery requests from merchants and assign the merchant delivery requests (including information indicative of a delivery cost) to transfer agents, where the transfer agents may either accept or reject the delivery request.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “assist a merchant in facilitating transactions with customers, managing deliveries, managing inventory” (¶ [0076]), as suggested by Bell, and thus increasing the size of the userbase of the system. 

	Drayton/Bell does not explicitly teach wherein the at least one user is prohibited from accepting the new delivery through the user interface until the at least one user transfers an existing delivery to another user of the plurality of users.  

	However, Borza teaches the following:
Wherein the at least one user is prohibited from accepting the new delivery through the user interface until the at least one user transfers an existing delivery to another user of the plurality of users.
	Borza teaches “Referring to FIG. 18 there is depicted a display screen presented to a user of a scheduling software application during a schedule review with option to trade shifts on their portable electronic device […]  The schedule review shows one week at a glance […] Below each day an arrow may be tapped by the user to move a shift currently assigned to them into the “TradeZone.” […]  upon the shift being claimed by another employee the shift would be removed from their schedule” (¶ [0122]); “FIG. 19 depicts an alert screen 1910 presented to a user of a scheduling software application during a trading shifts […] In the first screen 1920 the user is asked to confirm that they wish to post the shift to the “TradeZone”,  wherein if they select “No” the pop-up screen disappears otherwise it is replaced with a second pop-up screen 1930 that reminds the employee that they are still responsible for the shift until it is claimed by another employee” (¶ [0123]); “referring to FIG. 12 there is depicted a display screen 1200 presented to an employee remotely relating to auctioning a shift via a scheduling software application […]  As depicted in display screen 1200 shift block 1210 contains information relating to the shift that the employee wishes to auction” (¶ [0107]); “The employee can also add an incentive in note block 1240, in this instance the employee is offering three opening/closing shifts that have 50% shift premiums associated with them” (¶ [0108]); “FIG. 13 there is depicted a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application […] As such, the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered. There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. There are also yes and no icons in response block 1320 that allow the employee to either indicate they wish to accept and cover the shift or not […] In either case the employee […] can access calendars and schedules within these to determine whether they have conflicts that prevent them from accepting the auctioned shift in the event that they wish to accept it” (¶ [0109]). 
	Thus, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts. An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee. 
	Moreover, Borza teaches that the employee may also be presented, via the scheduling software application, with shifts that are being auctioned with an associated incentive (equivalent to the new delivery). As such, the employee may indicate (using Yes and No icons) whether they wish to accept the auctioned shift (new delivery). However, the employee is prevented from accepting the auctioned shift if they have a scheduled conflict; even if they wish to accept the auctioned shift. Accordingly, the features for presenting an employee with an auctioned shift, offering an option for the employee to attempt to trade their scheduled shift (such as the scheduled conflict) in the TradeZone, and preventing the employee from accepting the auctioned shift if there is a conflict in their schedule are equivalent to wherein the at least one user is prohibited from accepting the new delivery through the user interface until the at least one user transfers an existing delivery to another user of the plurality of users.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Bell with the teachings of Borza by incorporating the features for presenting an employee with a new service-related assignment, offering an option for the employee to attempt to trade an already scheduled service-related assignment that conflicts with the new service-related assignment to another employee, and preventing the employee from accepting the new service-related assignment while a conflict remains in their schedule, as taught by Borza, into the system of Drayton/Bell that is configured to that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton/Bell to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, determine whether there is a conflicting delivery/pickup job in their scheduled route, allow the transfer agent to attempt to trade the conflicting delivery/pickup job to another transfer agent, prevent the transfer agent from being able to accept the delivery/pickup job until the conflicting delivery/pickup job is traded, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “ensure that adequate personnel are present as required” (Abstract) to perform each of the received delivery/pickup jobs, as suggested by Borza. 

Claim 10: Drayton/Bell/Borza teaches the limitations of claim 9. Further, Drayton/Bell does not explicitly teach, however Borza does teach, the following:

	Wherein the user interface of the at least one user includes a menu having an exchange option; and wherein the at least one user transfers the existing delivery to the another user of the plurality of users through the exchange option of the user interface. 
Borza teaches “Referring to FIG. 18 there is depicted a display screen presented to a user of a scheduling software application during a schedule review with option to trade shifts on their portable electronic device […]  The schedule review shows one week at a glance […] Below each day an arrow may be tapped by the user to move a shift currently assigned to them into the “TradeZone.” […]  upon the shift being claimed by another employee the shift would be removed from their schedule” (¶ [0122]); “FIG. 19 depicts an alert screen 1910 presented to a user of a scheduling software application during a trading shifts […] In the first screen 1920 the user is asked to confirm that they wish to post the shift to the “TradeZone”,  wherein if they select “No” the pop-up screen disappears otherwise it is replaced with a second pop-up screen 1930 that reminds the employee that they are still responsible for the shift until it is claimed by another employee” (¶ [0123]); “referring to FIG. 12 there is depicted a display screen 1200 presented to an employee remotely relating to auctioning a shift via a scheduling software application […]  As depicted in display screen 1200 shift block 1210 contains information relating to the shift that the employee wishes to auction” (¶ [0107]); “The employee can also add an incentive in note block 1240, in this instance the employee is offering three opening/closing shifts that have 50% shift premiums associated with them” (¶ [0108]); “FIG. 13 there is depicted a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application […] As such, the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered. There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. There are also yes and no icons in response block 1320 that allow the employee to either indicate they wish to accept and cover the shift or not […] In either case the employee […] can access calendars and schedules within these to determine whether they have conflicts that prevent them from accepting the auctioned shift in the event that they wish to accept it” (¶ [0109]). 
	Thus, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts. An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee; equivalent to wherein the user interface of the at least one user includes a menu having an exchange option; and wherein the at least one user transfers the existing delivery to the another user of the plurality of users through the exchange option of the user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Bell with the teachings of Borza by incorporating the features for presenting an employee with a new service-related assignment, offering an option for the employee to attempt to trade an already scheduled service-related assignment that conflicts with the new service-related assignment to another employee, and preventing the employee from accepting the new service-related assignment while a conflict remains in their schedule, as taught by Borza, into the system of Drayton/Bell that is configured to that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton/Bell to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, determine whether there is a conflicting delivery/pickup job in their scheduled route, allow the transfer agent to attempt to trade the conflicting delivery/pickup job to another transfer agent, prevent the transfer agent from being able to accept the delivery/pickup job until the conflicting delivery/pickup job is traded, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “ensure that adequate personnel are present as required” (Abstract) to perform each of the received delivery/pickup jobs, as suggested by Borza. 

Claim 11: Drayton/Bell/Borza teaches the limitations of claim 10. Further, Drayton teaches the following:
Wherein the user interface is associated with at least one of […] an application on a mobile device […];
	Drayton teaches ““the routes may be communicated to one or more distribution organizations that may be providing the transfer agents. In one or more of the various embodiments, transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” (¶ [0127]); “client computers 102-105 may access various computing applications, including a browser, or other web-based application” (¶ [0058]). 
	Thus, Drayton teaches that assigned routes may be communicated to transfer agent mobile computers or smartphones, where a transfer agent may be enabled to accept/confirm an adjustment to their schedule (such as adding a new delivery job). Further, the mobile computers/smartphone may have access to various computing applications/web-based applications; equivalent to wherein the user interface is associated with a website and  application on a mobile device.

Claim 12: Drayton/Bell teaches the limitations of claim 9. Further, Drayton/Bell does not teach, however Borza does teach, the following:
	Wherein, upon the at least one user transferring the existing delivery to the another user of the plurality of users, the delivery exchange provider permits the at least one user to accept the new delivery. 
	As discussed above, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts (¶ [0107], ¶ [0122]). An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee (¶ [0123]). Moreover, Borza teaches that the employee may also be presented, via the scheduling software application, with shifts that are being auctioned with an associated incentive (equivalent to the new delivery) (¶ [0109]). As such, the employee may indicate (using Yes and No icons) whether they wish to accept the auctioned shift (new delivery). However, the employee is prevented from accepting the auctioned shift if they have a scheduled conflict; even if they wish to accept the auctioned shift (¶ [0109]). Accordingly, the features for presenting an employee with an auctioned shift, offering an option for the employee to attempt to trade their scheduled shift (such as the scheduled conflict) in the TradeZone, and preventing the employee from accepting the auctioned shift if there is a conflict in their schedule are equivalent to wherein, upon the at least one user transferring the existing delivery to the another user of the plurality of users, the delivery exchange provider permits the at least one user to accept the new delivery.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, in further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan.

Claim 13: Drayton/Bell/Borza teaches the limitations of claim 9. Further, Drayton/Bell/Borza does not explicitly teach, however Zhang does teach, the following:

Wherein the notification includes more than one recipient located within a predetermined distance of the new delivery.
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]);  “service request may be accepted by any one of […] a driver, a provider, a service provider” (¶ [0048]).
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the sharable order (comprising multiple order within a predetermined distance of each other) may be allocated to a particular driver, where the driver may choose to accept the sharable order; equivalent to wherein the notification includes more than one recipient located within a predetermined distance of the new delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Bell  with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders, determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other), and allocating the sharable order to a driver such that the driver may choose to accept the sharable order, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Bell  to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transfer agent, and receive an acceptance by the transfer agent for the delivery job. One of ordinary skill in the art would have been motivated to make such a modification when one considers that applying such features “may result in a maximum profit value” (¶ [0017]) for the transfer agents, as suggested by Zhang.  

	Drayton/Bell/Borza/Zhang does not explicitly teach wherein location of the more than one recipient and the location of the new delivery are displayed on a map of the user interface. 

	However, Ryan teaches the following:
Wherein location of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.	
	Ryan teaches “Driver app 104A-N may include functionality such as push notifications that may be sent to drivers announcing a potential shipment on which they may bid, an in app map of potential shipments on which drivers may bid, the shipment driver price—the price paid to the driver for delivering the individual shipment in question” (¶ [0018]); “for valid shipment requests, the shipment request may be displayed on, for example, an available shipment map in driver apps 112A-N. At 208, for valid shipment requests, drivers may be notified of the available shipment request using a push notification” (¶ [0021]); “The shipment request delivery destinations may be mapped to delivery destinations.” (¶ [0025]). 
	Thus, Ryan teaches a system comprising a Driver app that is configured to display a plurality of available shipment requests on a map app, where each shipment request is associated with a mapped delivery destination. Accordingly, drivers executing the Driver app may bid on an available shipment request; equivalent to wherein location of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Bell/Borza/Zhang with the teachings of Ryan by incorporating the features for display a plurality of available shipment requests on a map of a user interface and enabling a driver to bid on available shipment requests, as taught by Ryan, into the system of Drayton/Bell/Borza/Zhang that is configured to receive a new delivery/pickup jobs from users and recommend particular delivery/pickup jobs to transfer agents. One of ordinary skill in the art would have recognized that by incorporating the teachings of Ryan, the system of Drayton/Bell/Borza/Zhang would be further configured to display the plurality of available new delivery/pickup jobs on a map of a user interface. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “ensure delivery and encourage drivers to submit offers” for new delivery/pickup jobs (¶ [0003]), as suggested by Ryan. 

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, in further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan, in further view of Phillips et al. U.S. Publication No. 2019/0180229, hereafter known as Phillips.

Claim 14: Drayton/Bell/Borza/Zhang/Ryan teaches the limitations of claim 13. Further, Drayton/Bell//Zhang does not explicitly teach, however Phillips does teach, the following:

Wherein the at least one user select the predetermined distance through the user interface. 
	Phillips teaches “scheduling platform 225 may identify the courier based on obtaining courier characteristics. For example, courier characteristics may include […] data indicating a range associated with a courier […] Scheduling platform 225 may obtain courier characteristics in a variety of ways. For example, […]  courier characteristics may be requested from courier device 240” (¶ [0066]); “the product location may be associated with multiple potential couriers (e.g., entities capable of delivering a product from the particular product location) […] the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location)” (¶ [0062]); “scheduling platform 225 may identify a courier based on the request […] the courier may include an entity capable of transporting the product from the product location to the delivery location” (¶ [0065]). 
	Thus, Phillips teaches a system configured to receive courier characteristic data from a courier, via a scheduling platform, including a range characteristic. The range characteristic indicates the maximum delivery range from a particular location the courier will travel to deliver a product. Thus, the feature for receiving a range characteristic from a courier indicating the maximum range from a particular location (but for the new delivery job of Drayton/Bell/Borza/Zhang) that the courier will travel to deliver a product is equivalent to wherein the at least one user select the predetermined distance through the user interface.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Bell/Borza/Zhang/Ryan with the teachings of Phillips by incorporating the features for enabling a courier to establish a range characteristic which defines a maximum delivery range from a particular location, as taught by Phillips, into the system of Drayton/Bell/Borza/Zhang/Ryan that is configured to combine multiple delivery jobs depending based on whether the multiple delivery jobs are within a predetermined distance of each other. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Bell/Borza/Zhang/Ryan to collect range characteristic information from the system transportation providers and determine which delivery jobs are within a predetermine distance (according to the range characteristic) in order to be combined. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide an improved user experience” (¶ [0013]) for the transportation providers, as suggested by Phillips.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza, in further view of Elazary et al. U.S. Publication 2018/0005185, hereafter known as Elazary. 

Claim 15: Drayton/Bell/Borza teaches the limitations of claim 9. Further, Drayton/Bell/Borza does not explicitly teach, however Elazary does teach, the following:

Wherein the plurality of users provide last-mile delivery to the one or more recipients from another delivery service provider. 
	Elazary teaches “last-mile delivery optimization can be performed periodically (e.g., daily) by the local cache management server. For instance, when shipments arrive at the local cache each morning, the management server can update the local cache inventory and determine the delivery address for each of the customers that requested the last-mile delivery of the items. The management server computes the optimal ordering and delivery routes for the items received that day. The management server then notifies different delivery drivers of the routes and the payments for each route. The delivery drivers can accept the routes and perform the delivery with the last-mile delivery costs distributed across a set of customers associated with an optimal route or the merchants” (¶ [0060]).
	Thus, Elazary teaches a management server that may update a local cache inventory when shipments arrive at a local cache in the morning (equivalent to another delivery service provider bringing the shipment to the local cache). The management server may then notify different delivery drivers of the routes and payments for each route to perform last-mile delivery of the shipments, where the drivers may choose to accept the routes; equivalent to wherein the plurality of users provide last-mile delivery to the one or more recipients from another delivery service provider. 

	It would have been obvious to one of ordinary skill in the art to have modified the system of Drayton/Bell/Borza with the teachings of Elazary by incorporating the features for providing offers to last-mile delivery drivers (including routes and payments for the routes) for delivering a shipment from a location where the shipment was dropped off by a different driver and providing the last-mile delivery drivers with the option to accept the routes, as taught by Elazary, into the system of Drayton/Bell/Borza that is configured to allocate new transportation requests to transportation providers who are provided with the choice to accept the transportation request. One of ordinary skill in the art would have been motivated to make this modification when one considers “customers prefer the convenience of having their items delivered to their door front” (¶ [0045]), as suggested by Elazary. 

Claims 16-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan.

Claim 16: Drayton teaches the following:
Receiving, at a user interface associated with a first user of the plurality of users, a notification from at least one […] indicating an availability of a new delivery of a parcel to a first recipient, wherein the notification is communicated to the user interface associated with the first user from a communication interface of the delivery exchange provider.
	Drayton teaches “a platform that enables users to schedule transfers of items to store at an off-premises storage stations or to deliver items that are currently stored off-premises […] The platform may be arranged to generate distribution routes for one or more transfer agents that perform the pickup/delivery jobs” (see abstract); “ Transfer agents may include various man or unmanned machines such as, automobiles” (¶ [0034]); “storage stations 404 represent the one or more local or remote storage stations that may be used to store user items” (¶ [0112]);  “inventory engine may be employed to collect information provided by a user of a client computer over a network and provide to the user one or more appointment slots” (¶ [0040]); “if a user has select one or more items for pickup or delivery, the platform may provide a list of available slots that the user may select from […] the offered time slots may be selected based on various factors, such as, other scheduled pickups, other scheduled deliveries, transfer agent capacity […] the user may select a desired slot for their pickup or delivery” (¶ [0118]); “a user may request to retrieve items from off-premises storage […]  the user may employ an inventory client application to submit a request for the item to be retrieved from off-premise storage and delivered to their residence” (¶ [0115]); “one or more of client computers 102-105 may be configured to operate within a business or other entity to perform a variety of services for the business or other entity” (¶ [0057]); “each transfer agent may be assigned its own route that includes deliveries and pickups” (¶ [0135]); “the routes may be communicated to one or more distribution organizations that may be providing the transfer agents. In one or more of the various embodiments, transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” ( ¶ [0127]); “one or more adjustments may require transfer agent operator or customer confirmation/approval before be applied […] for example, in one or more of the various embodiments, an adjustment that adds jobs to a route may require a transfer agent operator to approve or override the change” (¶ [0136]). 
	Thus, Drayton teaches a system configured to communicate with a user via a client computer (which may be configured to operate within a business), where the user may request an item pickup or delivery to a storage station (such as delivering an item from the storage station directly to the user). Further, the system may provide the user with a list of available time slots for the delivery or pickup and the user may select an available time slot from the list. The system may assign routes to transfer agents that include deliveries/pickups, where the route may be adjusted by adding a new delivery job to the route. The adjustment to the route (adding a new job) may be communicated to the transfer agent computing device for approval; equivalent to receiving, at a user interface associated with a first user of the plurality of users, a notification from at least one user indicating an availability of a new delivery of a parcel to a first recipient, wherein the notification is communicated to the user interface associated with the first user from a communication interface of the delivery exchange provider.

Upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to the another user […];  
	Drayton teaches “the inventory platform may be arranged dynamically adjust one or more routes in real-time […] the inventory platform may be communicate the adjustments to a mobile computer associated with affected transfer agents. In some embodiments, some adjustments may require notifying transfer agent operators while some adjustments may be made automatically without input from transfer agent operators.” (¶ [0133]); “if a transfer agent has capacity it may be assigned jobs from other routers” (¶ [0138]); “jobs may be moved from one transfer agent's route to another transfer agent's route […] the inventory platform may be arranged to provide a notification to the affected transfer agent/transfer agent operators via a routing client application […]  if the transfer agent operators confirm or acknowledge the adjustments to their routes, the adjustments may become part of the transfer agent's current route” (¶ [0183]).
	Thus, Drayton teaches a system configured to make one or more adjustments to transfer agents routes, including moving a job from a transfer agent’s route to another transfer agent route. The adjustments to the routes may be made either automatically or require notifying the transfer agents. Further, the system may assign a job from one transfer agent to another transfer agent (automatically or with consent) if the other transfer agent has the capacity to receive the job; equivalent to upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to the another user. Further, before the job is moved from the transfer agent to the other transfer agent, the system may need a confirmation from the other transfer agent to accept the change; equivalent to upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to the another user.

	Although Drayton teaches a system configured to assign delivery routes to a plurality of transfer agents and make a plurality of adjustments to the delivery routes (such as adding new jobs or moving jobs from a transfer agent’s delivery route), Drayton does not explicitly teach comparing the fees between the delivery jobs (new and existing), determining that a fee for a new delivery job is not more than a fee for an existing delivery job and, responsively, determining whether more than one recipient is located with a predetermined distance of a location of the new delivery to the first recipient. 

	However, Davis teaches the following:
Comparing, through the user interface, a fee for the new delivery to a fee for an existing delivery;
	Davis teaches “Technology is described for task exchange […] A task value can be set for the task based on the task details. The task can be offered for exchange via an electronic exchange interface. A further operation can be exchanging the task between a first party and a second party based on the task value.” (see abstract); “Once tasks and services for customers exist within the technology environment, a value may be placed on the task […] One example valuation factor may be the fixed price of the task paid each time the task is performed for the customer” (¶ [0031]); “a first task can have a higher value as compared to a second task when the first task has a higher price per completion instance as compared to the second task” (¶ [0035]); “access may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]); “The ability for service providers to trade customers using an automated valuation allows the service providers to feel fairly treated during trades” (¶ [0056]); “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client” (¶ [0058]); “seller service provider (e.g., contractor) or the buyer service provider (e.g., contractor)” (¶ [0034]); “The technology can also determine whether a task exchange is available based on the schedule availability of the buyer service contractor. If a buyer service contractor does not have available time or schedule time that matches up with a task for exchange, then the buyer service contractor may not be presented with the task. Alternatively, the task may be presented as being a good trading match […] but the task may be flagged as having a conflict with another task on the service provider's schedule. This type of conflict flagging may allow the buyer service contractor to try to resolve the conflict in order to purchase the task or trade for the task.” (¶ [0069]); “the type of trade 222 to be performed can be selected. A hard or aggressive trade can be selected when the service provider wants to sell the task or customer for credits in the system without the customer permission […] A soft trade can be selected if the service provider wants to trade the task or customer for another similar task or customer” (¶ [0040]); “A trading interface may present a customer list to a service provider, which provides a list of tasks associated with the service provider […]This listing can be a prioritized list of customers displayed to the seller service provider which may provide recommendations for exchange […] the tasks can be ranked based on the task price” (¶ [0039]).
	Thus, Davis teaches a system that allows service providers (such as any service provider or service supply entity that provides a service to a customer) to trade and exchange tasks via an electronic exchange interface. Further, the tasks may be traded between service providers based on a value of the tasks, such as a fixed price associated with performing the tasks. The interface may present a service provider with a prioritized list of tasks available for trade or sale, where the list is ranked based on task pricing and may offer recommendations. Further, Davis teaches that a service provider may seek to trade an existing client for a higher value client, where the system may present the service provider with an available task/client being a “good match” (such as the list of recommendations based on value); equivalent to comparing, through the user interface, a fee for the new delivery to a fee for an existing delivery.
	
Upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a […] distance […];  
	Davis teaches “A customer may be encouraged to allow the service provider to be assigned automatically using a computing device” (¶ [0016]); “In addition to offering a single task to exchange, multiple tasks for a single customer can be offered for exchange or multiple tasks for multiple customers can be exchanged” (¶ [0065]);  “Service providers can be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer […] and other parameters.” (¶ [0017[); “A trading interface may present a customer list to a service provider, which provides a list of tasks associated with the service provider through the technology. This listing can be a prioritized list of customers displayed to the seller service provider which may provide recommendations for exchange by the service provider […] The tasks may also be ranked according to distance values 218 as compared to the service provider […]  the tasks can be ranked based on the task price” (¶ [0039]); “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client.” (¶ [0058]).
	Thus, Davis teaches an interface that may automatically assign new customer tasks to a service provider and enables the service providers to exchange tasks. Further, the interface is configured to generate a prioritized/ranked list of tasks to a service provider based on a plurality of parameters, such as task pricing and a shortest distance. Accordingly, the interface may recommend/prioritize tasks that are of higher price value than the current tasks or the shortest distance to the service provider; equivalent to upon determining that the fee for the new delivery is not more than the fee for the existing delivery, determining whether more than one recipient is located within a distance. 

	Upon determining that the more than one recipient is located within the […] distance […] selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users; and 
	Davis teaches   “the service provider can trade the customer to another service provider for a customer of similar value […] or […] may choose to trade multiple smaller value clients for one higher value client” (¶ [0058]); “seller service provider (e.g., contractor) or the buyer service provider (e.g., contractor)” (¶ [0034]); “the type of trade 222 to be performed can be selected. A hard or aggressive trade can be selected when the service provider wants to sell the task or customer for credits in the system without the customer permission […] A soft trade can be selected if the service provider wants to trade the task or customer for another similar task or customer” (¶ [0040]); “A trading interface may present a customer list to a service provider, which provides a list of tasks associated with the service provider […]This listing can be a prioritized list of customers displayed to the seller service provider which may provide recommendations for exchange […] the tasks can be ranked based on the task price” (¶ [0039]); 
	As discussed above, Davis teaches an interface that may automatically assign new customer tasks to a service provider and enables the service providers to exchange tasks. Further, the interface is configured to generate a prioritized/ranked list of tasks to a service provider based on a plurality of parameters and value, such as task pricing and a shortest distance. Accordingly, the interface may present a list of recommended/prioritized tasks that are of higher price value than the current tasks or the shortest distance to the service provider. Further, Davis teaches that a service provider may seek to trade an existing client for a higher value client, where the system may present the service provider with an available task/client being a “good match” (such as the recommendations based on value). However, the new task (“good match”) may be flagged as having a conflict on the service provider schedule, and allows the service provider to resolve the conflict in order to purchase or trade for the task (¶ [0069]). Within the scope of the described invention, a service provider may automatically or manually trade any task on their schedule with any other service provider in the system by selecting a type of trade, where the service provider may either select a “hard trade” or “soft trade” (Fig. 2); equivalent to selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users. As such, the service provider may select to perform a “hard trade” where the service provider wants to sell a task without the customer permission (¶ [0040]). Thus, the service provider would be capable of resolving the schedule conflict by trading the conflicting task on their schedule to another service provider, in order to buy/trade for the new task indicated as a good match (determined as being a shortest distance away).
	 Therefore, Davis teaches an interface configured to allow a first service provider (but for the transfer agent of Drayton) to seek to trade an existing task for a higher value task (based on distance), present the first service provider with a new task indicated as a good match (such as a recommended task based on distance), determine that there is a conflict with another task on the first service provider schedule, and allow the service provider to resolve the conflict ( by trading or selling the conflicting task through the interface with another available service provider by selecting either a hard or soft trade option) in order to trade for the new task (where the described functions may be performed automatically or manually); equivalent to upon determining that the more than one recipient is located within a distance, selecting, from a menu of the user interface, an exchange option to allow the first user to exchange the existing delivery with another user of the plurality of users.

	Upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to another user and accepting each new delivery […] within the […] distance. 
	As discussed above, Davis teaches an interface configured to allow a first service provider (but for the transfer agent of Drayton) to seek to trade an existing task for a higher value task (¶ [0058]), present the first service provider with a new task indicated as a good match (such as a recommended task based on price or distance valuation), determine that there is a conflict with another task on the first service provider schedule, and allow the service provider to resolve the conflict (¶ [0069]) (by trading or selling the conflicting task through the interface with another available service provider by selecting either a hard or soft trade option ¶[0040]) in order to trade for the new task  (where the described functions may be performed automatically or manually -¶ [0023]); equivalent to upon determining that the another user is available to receive a transfer of the existing delivery from the first user, transferring the existing delivery to another user and accepting each new delivery within the distance.

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton with the teachings of Davis by incorporating the features for determining that a new task is available, determining a pricing value/distance value associated the new task, recommending a list of available tasks (including the new task) to a service provider based on a plurality of parameters (including tasks with a higher price value than a currently scheduled task and tasks with a shortest distance from the service provider), and enabling the service provider to select an option on a menu to trade an existing task in order to trade for the recommended tasks, as taught by Davis, into the system of Drayton that is configured to generate and adjust delivery routes for transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/prioritize the delivery/pickup jobs that either have a higher price value than a currently schedule delivery/pickup job or are within a predetermined distance of the service provider, and enable the transfer agent to select an option to trade an existing delivery/pickup job in order to trade for the recommended delivery/pickup jobs. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Davis are compatible with the system of Drayton when one considers that the teachings of Davis “may be provided for any of a nearly limitless number of services provided by service providers […] A service provider can be any service provider, contractor, service contractor, service group, or service supply entity that provides a service to a customer” (¶ [0014]). 

	Although Drayton teaches a system configured to receive delivery/pickup requests from users and assign/adjust delivery routes for a plurality of transfer agents corresponding to the delivery/pickup requests, Drayton/Davis does not explicitly teach that the users include merchants. 
	However, Bell teaches the following:
Receiving […] a notification from at least one merchant indicating an availability of a new delivery of a parcel to a recipient;
	Bell teaches “the computing device associated with the user 104 and/or the merchant 106 will be referred to as “the acquisition device […] the acquisition device communicates with the service provider 102 through the one or more APIs 114 to facilitate an action, such as delivery of an item” (¶ [0035]); “The merchant module 310 may communicate with the service provider 102 to use delivery services provided by the service provider 102 […] a merchant may interact with an item acquisition interface (e.g., the item acquisition interface 120) provided by the merchant module 310 to place an order for a customer. If the merchant module 310 determines that a delivery may be requested […] the merchant module 310 may generate a request for a delivery proposal and send the request to the service provider 102 via one or more APIs to request information regarding use of delivery service recommended by the service provider 102” (¶ [0077]); “The third party service may generate a delivery proposal for using an associated delivery service to deliver the item to the buyer's location […] delivery proposal may include the cost of delivery” (¶ [0019]); “After submitting a request for a delivery proposal to the service provider 102, the merchant module 310 may receive the delivery proposal from the service provider 102 […] the merchant may view the information of the delivery proposal and/or include the cost in a total cost of the order […]  the merchant module 310 may send an indication of acceptance or rejection of the delivery proposal” ([¶ [0090]);  “When the third party service is notified about an acceptance of a delivery proposal, the service provider may perform processing to select a courier for the delivery […] the service provider may track the locations of multiple courier devices  […]  The service provider may then send a communication to the courier requesting that the courier obtain the item from an establishment of the merchant and transport the item to the location of delivery” (¶ [0020]); “the service provider 102 may send a communication to a third party service device to transport an item […] The communication may include various information about the delivery, such as information in a request for a delivery proposal […] service provider 102 may receive an indication of acceptance from the third party service device indication that the third party service will deliver the item” (¶ [0118]). 
	 Bell teaches a system configured to receive a delivery request from a merchant to deliver a product to a buyer. The system may generate a delivery proposal (including a delivery cost) that may either be accepted or rejected by the merchant. When the delivery proposal is accepted, the system may select a courier/third party service to perform the delivery and send a communication to a courier/third party service device to transport the item from the merchant to the buyer. The courier/third party service may receive the delivery proposal information and may provide an indication of whether they will perform the delivery; equivalent to receiving, at a user interface associated with a first user, a notification from at least one merchant indicating an availability of a new delivery of a parcel to a recipient.
	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis with the teachings of Bell by incorporating the features for obtaining delivery requests from merchants (comprising a request to deliver an item from the merchant to a buyer location) and communicating the delivery request to a courier device (including a cost for the delivery) that may be accepted by the courier, as taught by Bell, into the system of Drayton/Davis that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis to receive delivery requests from merchants and assign the merchant delivery requests among the plurality of transfer agents.  One of ordinary skill in the art would have been motivated to make this modification when one considers that additionally obtaining delivery jobs requested by merchants may further “boost service provider revenues” (¶ [0017]), as suggested by Davis. 

	Although Drayton/Davis/Bell teaches a system that is configured to recommend/prioritize delivery jobs for a service provider based on the price or distance value of the delivery jobs, Drayton/Davis/Bell does not explicitly teach determining whether more than one recipient is located within a predetermined distance of a location of the new delivery. Further, Drayton/Davis/Bell does not explicitly teach upon determining that the more than one recipient is located within the predetermined distance, the method further comprising accepting each new delivery to one or more recipients located within the predetermined distance.

	However, Zhang teaches the following:
[…] determining whether more than one recipient is located within a predetermined distance of a location of the new delivery. 
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver. These features are equivalent to determining whether more than one recipient is located within a predetermined distance of a location of the new delivery.

Upon determining that the more than one recipient is located within the predetermined distance […] accepting each new delivery to one or more recipients located within the predetermined distance.
	Zhang teaches “if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver. These features are equivalent to wherein upon determining that the more than one recipient is located within the predetermined distance, the method further comprising accepting each new delivery to one or more recipients located within the predetermined distance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders,  determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other) such that the combination of delivery orders would result in a maximum profit value, and allocating the sharable order with maximum profit value to a particular driver,  as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transportation provider, and swap the existing delivery job initially assigned to the particular transportation provider to another transportation provider. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

Drayton/Davis/Bell/Borza/Zhang does not explicitly teach wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.  

	However, Ryan teaches the following:
Wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.  
	Ryan teaches “Driver app 104A-N may include functionality such as push notifications that may be sent to drivers announcing a potential shipment on which they may bid, an in app map of potential shipments on which drivers may bid, the shipment driver price—the price paid to the driver for delivering the individual shipment in question” (¶ [0018]); “for valid shipment requests, the shipment request may be displayed on, for example, an available shipment map in driver apps 112A-N. At 208, for valid shipment requests, drivers may be notified of the available shipment request using a push notification” (¶ [0021]); “The shipment request delivery destinations may be mapped to delivery destinations.” (¶ [0025]). 
	Thus, Ryan teaches a system comprising a Driver app that is configured to display a plurality of available shipment requests on a map app, where each shipment request is associated with a mapped delivery destination. Accordingly, drivers executing the Driver app may bid on an available shipment request; equivalent to wherein locations of the more than one recipient and the location of the new delivery are displayed on a map of the user interface.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Borza/Zhang with the teachings of Ryan by incorporating the features for display a plurality of available shipment requests on a map of a user interface and enabling a driver to bid on available shipment requests, as taught by Ryan, into the system of Drayton/Davis/Bell/Borza/Zhang that is configured to receive a new delivery/pickup jobs from users and recommend particular delivery/pickup jobs to transfer agents. One of ordinary skill in the art would have recognized that by incorporating the teachings of Ryan, the system of Drayton/Davis/Bell/Borza/Zhang would be further configured to display the plurality of available new delivery/pickup jobs on a map of a user interface. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “ensure delivery and encourage drivers to submit offers” for new delivery/pickup jobs (¶ [0003]), as suggested by Ryan. 

Claim 17: Drayton/Davis/Bell/Zhang/Ryan teaches the limitations of claim 16. Further, Drayton/Davis/Bell does not teach, however Zhang does teach, the following:

 Wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery. 
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value over other delivery orders/combinations; equivalent to wherein a combined fee for all of the new deliveries to the one or more recipients located within the predetermined distance is more than the fee for the existing delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders,  determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other) such that the combination of delivery orders would result in a maximum profit value, and allocating the sharable order with maximum profit value to a particular driver, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, allocate the sharable job (having highest profit/value) to a particular transportation provider, and swap the existing delivery job initially assigned to the particular transportation provider to another transportation provider. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “an even and fair automated distribution of the jobs among all the drivers” (¶ [0069]), as suggested by Mashinsky. 

Claim 20: Drayton/Davis/Bell/Zhang/Ryan teaches the limitations of claim 16. Further, Drayton teaches the following:

Wherein the user interface is associated with at least one of a website, an application on a mobile device […];
	Drayton teaches ““the routes may be communicated to one or more distribution organizations that may be providing the transfer agents. In one or more of the various embodiments, transfer agent operators may be equipped with client computers, such as, mobile computer, smartphones, or the like” (¶ [0127]); “client computers 102-105 may access various computing applications, including a browser, or other web-based application” (¶ [0058]). 
	Thus, Drayton teaches that assigned routes may be communicated to transfer agent mobile computers or smartphones, where a transfer agent may be enabled to accept/confirm an adjustment to their schedule (such as adding a new delivery job). Further, the mobile computers/smartphone may have access to various computing applications/web-based applications; equivalent to wherein the user interface is associated with a website and application on a mobile device.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan, in further view of Phillips et al. U.S. Publication No. 2019/0180229, hereafter known as Phillips.

Claim 18: Drayton/Davis/Bell/Zhang/Ryan teaches the limitations of claim 16. Further, Drayton/Davis/Bell/Zhang does not teach, however Phillips does teach, the following:

Wherein the predetermined distance is selected by the first user through the user interface. 
	Phillips teaches “scheduling platform 225 may identify the courier based on obtaining courier characteristics. For example, courier characteristics may include […] data indicating a range associated with a courier […] Scheduling platform 225 may obtain courier characteristics in a variety of ways. For example, […]  courier characteristics may be requested from courier device 240” (¶ [0066]); “the product location may be associated with multiple potential couriers (e.g., entities capable of delivering a product from the particular product location) […] the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location)” (¶ [0062]); “scheduling platform 225 may identify a courier based on the request […] the courier may include an entity capable of transporting the product from the product location to the delivery location” (¶ [0065]). 
	Thus, Phillips teaches a system configured to receive, via a scheduling platform, courier characteristic data from a courier, including a range characteristic. The range characteristic indicates the maximum delivery range from a particular location the courier will travel to deliver a product. Thus, the feature for receiving a range characteristic from a courier indicating the maximum range from a particular location (but for the new delivery job of Drayton/Davis/Bell/Zhang) that the courier will travel to deliver a product is equivalent to wherein the predetermined distance is selected by the first user through the user interface.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Zhang/Ryan with the teachings of Phillips by incorporating the features for enabling a courier to establish a range characteristic which defines a maximum delivery range from a particular location, as taught by Phillips, into the system of Drayton/Davis/Bell/Zhang/Ryan that is configured to combine multiple delivery jobs depending based on whether the multiple delivery jobs are within a predetermined distance of each other. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell/Zhang/Ryan to collect range characteristic information from the system transportation providers and determine which delivery jobs are within a predetermine distance (according to the range characteristic) in order to be combined. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide an improved user experience” (¶ [0013]) for the transportation providers, as suggested by Phillips.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Drayton et al. U.S. Publication No. 2018/0374021, hereafter known as Drayton, in view of Davis U.S. Publication No. 2014/0108183, hereafter known as Davis, in further view of Bell et al. U.S. Publication No. 2019/0205834, hereafter known as Bell, in further view of Zhang et al. U.S. Publication No. 2018/0240045, hereafter known as Zhang, in further view of Ryan et al. U.S. Publication No. 2020/0250617, hereafter known as Ryan, in further view of Borza U.S. Publication No. 2013/0090968, hereafter known as Borza. 

Claim 19: Drayton/Davis/Bell/Zhang/Ryan teaches the limitations of claim 16. Further, Drayton/Davis/Bell does not explicitly teach that the new delivery jobs may comprise a plurality of deliveries to one or more recipients located within the predetermined distance.  

	However, Zhang teaches the following:
[…] new deliveries to the one or more recipients located within the predetermined distance […].
	Zhang teaches “systems and methods for allocating a plurality of orders […] obtain a plurality of orders, wherein each order may be associated with a request of a service  […] determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders” (see Abstract); “The matching module 306 may be configured to determine a set of sharable orders based on the matching information. As used herein, a sharable order may refer to an order that may be combined with other order(s). For example, if order A and order B include a similar start location or a similar destination, the matching module 306 may determine order A and order B as sharable orders. As used herein, a similar start location may refer to a start location of order A is reasonably close to a start location of order B for an ordinary person in the art. For example, if a distance between the start location of order A and the start location of order B is less than a threshold, such as 500 meters, 1 kilometer, or 1.5 kilometer, the system 100 may determine that the order A and order B include a similar start location” (¶ [0072]); “the allocation module 308 may combine two of the set of sharable orders as an order group and allocate the order group to a service provider (e.g., a driver)” (¶ [0073]); “order may include a service request to transport a freight, such as an express delivery” (¶ [0089]). 
	Thus, Zhang teaches a system configured to obtain a plurality of delivery orders and determine whether any of the delivery orders may be combined into a sharable order based on a predetermined distance between the orders. Further, the orders may be combined in a manner that results in a maximum profit value and allocated to a particular driver; equivalent to the new deliveries to the one or more recipients located within the predetermined distance. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell with the teachings of Zhang by incorporating the features for obtaining a plurality of delivery orders, determining whether any of the delivery orders may be combined into a sharable order (based on whether they are within a predetermined distance of each other, and allocating the sharable order to a driver, as taught by Zhang. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Drayton/Davis/Bell to receive a plurality of delivery jobs, compare the dollar value between all delivery jobs, determine whether any of the delivery jobs may be combined (based on whether they are within a predetermined distance from each other), determine a combination of delivery jobs to form a sharable job that would result in a maximum profit value, determine whether an existing delivery job initially assigned to the particular transportation provider may be swapped with another transportation provider, and allocate the sharable job (having highest profit/value) to the particular transportation provider after the initial delivery job has been swapped. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such features would further provide “boost service provider revenues” (¶ [0017]), as suggested by Davis.  

	Although Drayton/Davis/Bell/Zhang/Ryan teaches a system configured to determine there is a conflict in a transfer agent’s schedule such that they cannot accept a new task and allow the transfer agents to trade the conflicting task in their schedule to another available service provider in order to accept the new task (of higher value), Drayton/Davis/Bell/Zhang/Ryan does not explicitly teach prohibiting, through the user interface, the first user from accepting the new deliveries until the first user transfers the existing delivery to the another user of the plurality of users.

	However, Borza teaches the following:
	Prohibiting, through the user interface, the first user from accepting the new deliveries […] until the first user transfers the existing delivery to […] the another user of the plurality of users. 
	Borza teaches “Referring to FIG. 18 there is depicted a display screen presented to a user of a scheduling software application during a schedule review with option to trade shifts on their portable electronic device […]  The schedule review shows one week at a glance […] Below each day an arrow may be tapped by the user to move a shift currently assigned to them into the “TradeZone.” […]  upon the shift being claimed by another employee the shift would be removed from their schedule” (¶ [0122]); “FIG. 19 depicts an alert screen 1910 presented to a user of a scheduling software application during a trading shifts […] In the first screen 1920 the user is asked to confirm that they wish to post the shift to the “TradeZone”,  wherein if they select “No” the pop-up screen disappears otherwise it is replaced with a second pop-up screen 1930 that reminds the employee that they are still responsible for the shift until it is claimed by another employee” (¶ [0123]); “referring to FIG. 12 there is depicted a display screen 1200 presented to an employee remotely relating to auctioning a shift via a scheduling software application […]  As depicted in display screen 1200 shift block 1210 contains information relating to the shift that the employee wishes to auction” (¶ [0107]); “The employee can also add an incentive in note block 1240, in this instance the employee is offering three opening/closing shifts that have 50% shift premiums associated with them” (¶ [0108]); “FIG. 13 there is depicted a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application […] As such, the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered. There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. There are also yes and no icons in response block 1320 that allow the employee to either indicate they wish to accept and cover the shift or not […] In either case the employee […] can access calendars and schedules within these to determine whether they have conflicts that prevent them from accepting the auctioned shift in the event that they wish to accept it” (¶ [0109]). 
	Thus, Borza teaches a scheduling software application, executable on a portable device, that is configured to enable employees to trade and auction their individual scheduled shifts. An employee may review their schedule and select a particular scheduled shift (equivalent to the existing delivery) on a particular day/time to be moved into a “TradeZone”, wherein other employees may claim the shift. The employee is presented with a pop-up screen asking the employee to confirm whether they wish to post the selected shift in the TradeZone by selecting either “Yes” or “No” icons, where the shift is then removed from their schedule if it is claimed by another employee. 
	Moreover, Borza teaches that the employee may also be presented, via the scheduling software application, with shifts that are being auctioned with an associated incentive (equivalent to the new delivery). As such, the employee may indicate (using Yes and No icons) whether they wish to accept the auctioned shift (new delivery). However, the employee is prevented from accepting the auctioned shift if they have a scheduled conflict; even if they wish to accept the auctioned shift. Accordingly, the features for presenting an employee with an auctioned shift, offering an option for the employee to attempt to trade their scheduled shift (such as the scheduled conflict) in the TradeZone, and preventing the employee from accepting the auctioned shift if there is a conflict in their schedule are equivalent to prohibiting, through the user interface, the first user from accepting the new deliveries until the first user transfers the existing delivery to the another user of the plurality of users.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drayton/Davis/Bell/Zhang/Ryan with the teachings of Borza by incorporating the features for presenting an employee with a new service-related assignment, offering an option for the employee to attempt to trade an already scheduled service-related assignment that conflicts with the new service-related assignment to another employee, and preventing the employee from accepting the new service-related assignment while a conflict remains in their schedule, as taught by Borza, into the system of Drayton/Davis/Bell/Zhang/Ryan that is configured to that is configured to receive delivery/pickup requests from users and assign the delivery requests to transfer agents. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Drayton/Davis/Bell/Zhang/Ryan to receive a new delivery/pickup job from a user, determine a price value of the delivery/pickup job, recommend/communicate the new delivery/pickup job to a transfer agent if it is a higher value than a currently scheduled delivery/pickup job in their scheduled route, determine whether there is a conflicting delivery/pickup job in their scheduled route, allow the transfer agent to attempt to trade the conflicting delivery/pickup job to another transfer agent, prevent the transfer agent from being able to accept the delivery/pickup job until the conflicting delivery/pickup job is traded, and add the new delivery/pickup job to the transfer agent’s route when the conflicting delivery/pickup job has been moved to another available transfer agent. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve service provider efficiency and/or boost service provider revenues” (¶ [0017]), as suggested by Davis, and “ensure that adequate personnel are present as required” (Abstract), as suggested by Borza. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628